ITEMID: 001-4926
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: IMMOBILIARE LIBECCIO
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a company based in Milan. It is represented before the Court by Vito De Honestis, a lawyer practising in Milan.
A.
The applicant is the owner of an apartment in Milan, which it had let to a company, M.D. Ltd.
In a writ served on the tenant on 12 November 1994, the applicant company summoned the tenant to appear before the Milan Magistrate with a view to recovering possession of its apartment on the ground of rent arrears.
At the hearing of 28 November 1994, Ms. J.B. appeared before the Magistrate and declared that she was the user of the apartment and the de facto tenant. She thus opposed the termination of the contract and requested a delay in order to pay up the arrears. The Magistrate granted her a delay of 90 days.
Ms. J.B. having failed to fulfil this obligation, by a decision of 31 March 1995, which was made enforceable on the same day, the Milan Magistrate upheld the validity of the notice to quit and ordered that the premises must be vacated by 30 June 1995.
On 14 June 1995 the applicant company served notice on the tenant requiring her to vacate the premises.
On 11 July 1995 the applicant company served notice on the tenant informing her that the order for possession would be enforced by a bailiff on 28 July 1995.
Police assistance was granted twice, and twice revoked on the grounds of the tenant's low income and her committal to find alternative premises, and this despite the complaints which the applicant company addressed to the competent committee of tenants and landlords set up by Law no. 899, on 24 November 1995 and 19 January 1996. The bailiff's attempts to recover possession, on 27 July 1995, 23 October 1995 and 19 January 1996 were unsuccessful.
The eviction was enforced by the bailiff on 18 April 1996 with the assistance of the police.
B. Relevant domestic law
The relevant domestic law is described in the Immobiliare Saffi v. Italy judgment of 28 July 1999, to be published in the Court's official reports, §§ 18-35.
